Citation Nr: 0524178	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  That decision granted service 
connection for PTSD, and assigned an initial disability 
rating of 30 percent.  A November 2004 rating decision 
increased the veteran's initial disability rating for PTSD to 
70 percent.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in July 2005.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record reasonably shows that the 
veteran's PTSD is productive of total social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefit sought on 
appeal, the Board finds that any error with regard to VA's 
duty to assist the veteran with development of the claim is 
harmless.

II.  Factual Background

Service personnel records indicate that the veteran served in 
the Republic of Vietnam and was awarded the Bronze Star and 
Combat Infantryman Badge.

Vet center treatment records dated from February 2002 through 
October 2002 indicate that the veteran was diagnosed with 
PTSD in February 2002.  A July 2002 treatment note reported a 
Global Assessment of Function Score (GAF) of 51.

A November 2002 VA examination report noted that the claims 
folder was reviewed.  The veteran reported that he was self-
employed and worked from home.  He was divorced and had 
little social life.  The examiner noted that the veteran was 
functioning well until 1994 when a series of events resulted 
in the loss of his business and divorce.  The examiner noted 
that over the years the veteran experienced explosive rage.  
He noted that the veteran was experiencing moderate 
impairment.  He assigned a GAF of 55.

Lay statements from friends and relatives of the veteran 
reported that he has become increasingly isolated.  They 
noted that he has difficulties managing his anger.  The 
veteran's ex-wife, in a May 2003 statement, indicated that he 
had just been fired for anger problems.  She noted he was 
working at home, and didn't leave his home for any reason.

A September 2004 vet center treatment note indicated that the 
veteran had been receiving treatment for PTSD since February 
2002.  It was noted that the veteran had problems with 
concentration, increasing isolation, and increasing intrusive 
symptoms, all of which interfered with his work and social 
functioning.  The veteran had broken off a relationship after 
five years and did not leave his home, except to walk his 
dog.  A GAF of 41 was noted.

A June 2005 VA treatment note reported that the veteran 
experienced symptoms of depression, frequent sleep 
disturbances, flashbacks, and panic attacks.  He reported 
that he avoids his family and crowds.  He also noted that he 
is easily startled.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in July 2005.  The veteran 
stated that he last worked full-time in 2000.  He stated that 
he was fired from his most recent job in December 2004 due to 
his inability to control his anger.  The veteran stated that, 
at the time of the hearing, he was in an inpatient program 
and due to be discharged in two weeks.  He stated that in 
addition to difficulties managing his anger, he had problems 
sleeping and nightmares.  He stated that he isolated himself 
because of his inability to control his anger.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2004).

Diagnostic Code 9411 provides that a 70 percent rating is 
warranted where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated.

From an adjudicative standpoint, and albeit acknowledging 
that he has had some bad and some even worse times, whatever 
the identity of the mental health picture, it has existed on 
a fairly regular continuum since his claim was filed, and 
accordingly, the use of Fenderson tenets for different 
ratings during that period of time is not required herein.

The veteran has documented exposure to combat violence and 
PTSD.  He has been documented as having a diagnosis of PTSD.

It appears that the veteran was functioning fairly well until 
1994.  However, in the past several years, he had had 
increased symptoms associated with his PTSD, all of which 
seem to have had some adverse and rather direct occupational 
impact.

His GAF is seriously diminished, ranging from 41 to 55, and 
clinical records have noted that he has become increasingly 
isolated, hardly leaving his home.  He is impaired on a daily 
basis from functioning in virtually all facets of society, 
including the workplace.  It is noted that he has not worked 
full-time since 2000 and his difficulty managing his anger 
makes it difficult to work at all.

Although the evidence is not unequivocal, the Board finds 
that with resolution of all doubt in his favor, his symptoms 
more nearly than not fulfill the criteria for a 100 percent 
schedular evaluation for PTSD.


ORDER

Entitlement to an initial rating of 100 percent for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


